PER CURIAM.
This case was decided on the pleadings. It was a suit brought by Chapman & Co., contractors, against the Montgomery Water Power Company, on a contract by which the former agreed to complete certain work of hydraulic construction in the Tallapoosa river. During the progress of the work a dam, which was part of the works to be constructed, was washed away by the river. The pleadings and exhibits raised the question, on whom should the loss resulting fall — on the plaintiffs or on the defendant? We think that the learned trial judge' construed the contract correctly in his rulings on the pleadings that, under the terms of the contract, the loss should'fall on the contractors.
The judgment of the Circuit Court is therefore affirmed.